Citation Nr: 1410565	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-08 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty January 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision by the Lincoln, Nebraska Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied entitlement to service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript is included in the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for sleep apnea must be remanded for further evidentiary development.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms 'may be' associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran contends that his sleep apnea began during service and has continued since.  In the alternative, the Veteran has asserted his sleep apnea is due to herbicide exposure in service.  As the Veteran has been shown to have served in Vietnam, herbicide exposure is conceded.  Service treatment records are negative for complaints of or a finding of sleep apnea.  Despite this, the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding snoring in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand.  See McLendon, supra.

In support of his claim the Veteran has provided a lay statement from his brother reporting he observed the Veteran's snoring and breathing difficulty during sleep shortly after the Veteran returned from active service.  On Remand, the AMC should afford the Veteran an examination that addresses his history of snoring and its relationship, if any, to his current sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for sleep apnea since July 2011 (both VA and private).  After securing any necessary releases, the RO should obtain these records.

2.  The AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for the opinion.

For purposes of this examination, the examiner should consider the Veteran's reports of snoring to be credible.

For the Veteran's claimed sleep apnea, the examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep apnea disability that is (1) etiologically related to or (2) caused by the Veteran's active service to include herbicide exposure.

(b)  Explain the significance of the Veteran's history of snoring, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of snoring represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, the AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


